                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                            )
ELBERT M. SHARPE, JR., individually and     )
as personal representative of the ESTATE OF )
ELBERT M. SHARPE, SR.,                      )
                                            )
              Plaintiffs,                   )
                                            )
              v.                            )                Civil Action No.
                                            )                18-12455-FDS
CITIMORTGAGE, INC.,                         )
                                            )
              Defendant.                    )
                                            )
              v.                            )
                                            )
ELBERT M. SHARPE, JR., individually, and )
AIS RECOVERY SOLUTIONS, LLC on behalf )
of FIA CARD SERVICES, N.A.,                 )
                                            )
              Third-Party/Counterclaim      )
              Defendants.                   )
__________________________________________)

                 FURTHER ORDER TO PARTIALLY DISBURSE FUNDS
                         DEPOSITED WITH THE COURT

SAYLOR, J.

       This is an action arising out of a mortgage foreclosure sale.

       On March 1, 2019, this Court granted defendant CitiMortgage, Inc.’s motion to deposit

surplus funds from the foreclosure sale with the Court in the amount of $363,789.26. Plaintiff

Elbert M. Sharpe, Jr., individually and as personal representative of the estate of Elbert M.

Sharpe, Sr., then moved for an immediate partial disbursement of the surplus funds.

       On March 6, 2019, the Court granted that motion in part. The Court directed that

$100,000 of the funds be disbursed to Denzil D. McKenzie, as counsel for plaintiff Elbert M.
Sharpe, Jr., individually and as personal representative of the estate of Elbert M. Sharpe, Sr. The

Court further ordered that unless third-party defendant AIS Recovery Solutions, LLC on behalf

of FIA Card Services, N.A., or any other party, proposed intervenor, or claimant, filed any

opposition or otherwise sought to assert a claim to all or part of the funds within 14 days, or by

March 20, 2019, the Court would issue a further order providing that $252,857.38 (that is, all but

$11,000 of the remaining funds) be disbursed to Denzil D. McKenzie, as counsel for plaintiff

Elbert M. Sharpe, Jr., individually and as personal representative of the estate of Elbert M.

Sharpe, Sr. The amount of $11,000 was retained because there were four possible consumer debt

claims against the estate by FIA Card Services, N.A. No opposition or other claim to all or part

of the funds was filed.

       On March 22, 2019, this Court directed that $252,857.38 be disbursed.

       On October 28, 2019, plaintiff moved for an immediate disbursement of the remaining

$11,000 in surplus funds. No opposition to that motion was filed. Furthermore, the consumer

debt claims have been struck by order of the Suffolk County Probate Court. In the Matter of

Elbert Moye Sharpe, Sr., No. SUP14P1866EA (Mass. Probate Ct. Feb. 15, 2019) (Rivers, J.).

       With no opposition on file and no apparent reason to hold the funds on deposit, the Court

directs that $11,000 of the funds shall be disbursed to Denzil D. McKenzie, as counsel for

plaintiff Elbert M. Sharpe, Jr., individually and as personal representative of the estate of Elbert

M. Sharpe, Sr.

So Ordered.


                                                      /s/ F. Dennis Saylor
                                                      F. Dennis Saylor IV
Dated: November 6, 2019                               United States District Judge




                                                  2
